Citation Nr: 0105916	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1965 to 
February 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) Waco 
Regional Office (RO) rating decisions which in October 1993 
denied service connection for PTSD, and in July 1997, denied 
service connection for peripheral neuropathy.

Service connection for peripheral neuropathy secondary to 
Agent Orange exposure was initially denied by RO rating 
decision in April 1994, and no timely appeal therefrom was 
perfected.  That decision therefore became final, is not 
subject to revision on the same factual basis, and may only 
be reopened on submission of new and material evidence.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991).  In July 1996, the 
veteran again filed a claim of service connection for 
peripheral neuropathy, contending that it developed as a 
result of Agent Orange exposure during his Vietnam service.  
Consistent with liberalizing changes in the law governing 
entitlement to benefits for certain diseases presumed to have 
been incurred as a result of Agent Orange exposure, effective 
November 7, 1996, see 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a), 3.309(e), the July 1997 RO rating 
decision, now on appeal, denied the veteran's claim of 
service connection for peripheral neuropathy on a de novo 
basis.  See Spencer v. Brown, 4 Vet. App. 283, 289 (1993); 
aff'd, 17 F.3d 368 (1994) (holding that 38 U.S.C.A. § 7104(b) 
does not preclude a de novo adjudication of a claim, on 
essentially the same facts as a previously and finally denied 
claim, where an intervening change in law or regulation has 
created a new basis of entitlement to a benefit).

By RO rating decision in October 1991, service connection was 
denied for chronic back disability, right leg disability, eye 
disability, and hearing loss; timely notice of disagreement 
relative to those issues was received in January 1992 and, 
following issuance of a statement of the case in February 
1992, timely substantive appeal was received in April 1992.  
However, by letter received by the RO in May 1992, the 
veteran withdrew from appellate consideration the claims of 
service connection for back disability, right leg disability, 
eye disability, and hearing loss.  38 C.F.R. § 20.204 (2000).

By rating decision in March 1996, the RO denied the veteran's 
claims of service connection for dermatofibroma and 
"moles," claimed to have developed as a result of Agent 
Orange exposure.  Timely notice of disagreement relative to 
those issues was received in June 1996, a statement of the 
case was issued in July 1996, but timely substantive appeal 
was not filed by or on behalf of the veteran.  38 U.S.C.A. 
§ 7105.

Appellate consideration of service connection for peripheral 
neuropathy is held in abeyance pending completion of the 
development requested in the remand below.  


FINDINGS OF FACT

1.  The veterans served in Vietnam from February 1967 to 
February 1968; he was stationed at Long Binh which is shown 
to have been attacked by enemy forces in October 1967.  

2.  He participated in the Vietnam Counteroffensive Phase II 
and was awarded Vietnam Service Medal with 3 bronze service 
stars, Republic of Vietnam Campaign Medal with "V" device, 
and Republic of Vietnam Gallantry Cross with Palm Unit.

3.  The record reasonably substantiates the occurrence of the 
claimed in-service stressors necessary to support a diagnosis 
of PTSD.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his current PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. §§ 1110.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Prior to November 9, 2000, when a claimant had 
submitted a well grounded claim, VA had a duty to assist.  
38 U.S.C.A. § 5107(a).  A well-grounded claim of service 
connection for PTSD required the following evidence: (1) 
medical evidence of a current diagnosis of PTSD, (2) medical 
or lay evidence of an in-service stressor, and (3) medical 
evidence of a nexus between service and the current PTSD.  
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997).  See also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Effective November 9, 2000, VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, except that no assistance is required 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis.  Karnas.

In this case, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claim of 
service connection for PTSD, and that there are no 
outstanding pertinent records or other evidence which the RO 
has not obtained or attempted to obtain. 

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000), as amended 64 Fed. Reg. 32,807-08 (June 
18, 1999).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f).

The veteran's service medical records reveal no report or 
clinical finding indicative of PTSD; however, during service 
in Vietnam in April 1967, he underwent a psychiatric 
evaluation due to difficulty adjusting to Army life and 
history of anti-social behavior; on examination, emotional 
instability was diagnosed.  On several occasions between 
November 1967 and January 1968, he was treated for symptoms 
unrelated to the claimed PTSD at the base in Long Binh, 
Vietnam.  No pertinent report or clinical finding was noted 
on service separation medical examination in February 1968.

His service records show that he served in Vietnam from 
February 1967 to February 1968; his unit arrived at the base 
Long Binh in March 1967; his military occupational 
specialties there were chemical equipment repairman (with the 
5th Light Equipment Maintenance Company) and cook (with the 
140th Heavy Equipment Maintenance Company); he is shown to 
have participated in the Vietnam Counteroffensive Phase II, 
and was awarded the Vietnam Service Medal with 3 bronze 
service stars, Republic of Vietnam Campaign Medal with "V" 
device, and Republic of Vietnam Gallantry Cross with Palm 
Unit.

Numerous letters from the veteran's relatives and friends, 
submitted in support of the claim of service connection for 
PTSD, indicate that he experienced a multitude of symptoms 
and impairment, including affecting his mental health, since 
his separation form service in Vietnam.

In numerous letters to the RO, and at his September 1995 RO 
hearing, the veteran stated that he was involved in combat 
and was in many combat-type situations in Vietnam (including 
exchanging fire with the enemy, participating in patrols in 
the jungle, performing guard duty, including while under 
enemy attack, driving heavy vehicles loaded with ammunition 
and other cargo, and transporting Vietnamese by truck to 
different destinations).  He stated that he was a cook only 
for a short time and was primarily involved in the 
handling/spraying of Agent Orange.  On several occasions, he 
indicated that he killed a Vietnamese national during a 
transport mission because the person tried to sabotage his 
mission; reportedly, he shot and killed an individual, hid 
the body in the jungle, and did not report the incident to 
his superiors.  In support of his contentions, he submitted 
copies of various photographs depicting himself in uniform, 
allegedly in Vietnam.  

Medical records from the Arlington Memorial Hospital from 
March 1969 to June 1980, document intermittent treatment for 
symptoms and impairment unrelated to the claimed PTSD.

VA and private medical records from March 1991 to June 1993 
document intermittent treatment for various symptoms and 
impairment including polysubstance abuse and 
psychiatric/psychological impairment.  During the treatment, 
the veteran indicated that he had service in Vietnam and 
experienced various symptoms and impairment due to his 
distressing, combat-related recollections (in Vietnam, he was 
reportedly stationed at Long Binh and was involved in the 
handling of Agent Orange in the jungle, performed guard duty 
in combat situations, transported ammunition and other cargo 
by heavy vehicles, saw many dead bodies and body parts and, 
occasionally, exchanged fire with the enemy).  PTSD appears 
to have been diagnosed, initially, in August 1992; on 
numerous occasions thereafter, the diagnosis was PTSD; on 
other occasions, the presence of PTSD was specifically ruled 
out by the examining physicians.  

On VA psychiatric examination in September 1993, the veteran 
indicated that he was involved in fire-fights with the enemy 
during his Vietnam service, but he was not sure whether he 
killed anyone.  Reportedly, he had various psychological and 
psychiatric symptoms and impairment since his Vietnam 
service.  On examination, dysthymia and polysubstance abuse 
were diagnosed.

An April 1997 report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), including 1967 unit 
historical supplement of the 5th Light Equipment Maintenance 
Company, indicates that the unit arrived at the base Long 
Binh in March 1967; the unit was engaged in various support 
missions and operations (including transporting supplies and 
people), performed guard duty at an ammunition dump, and 
cleared the jungle for the construction of various utilities; 
the unit was known as the "Fighting Fifth."  Operational 
Report - Lessons Learned submitted by the 2nd Signal Group, 
for the period ending October 31, 1967, documents a mortar 
attack on Long Binh on October 23, 1967.

VA and private medical records from June 1993 to April 2000, 
including several comprehensive VA and private psychiatric 
examination reports prepared in conjunction with a review of 
the claims file, document intermittent treatment for symptoms 
and impairment including polysubstance abuse, dysthymia, 
bipolar disorder, and PTSD.  On some occasions, the presence 
of PTSD was specifically considered and rejected (see, e.g., 
VA psychiatric examinations in December 1994, December 1995, 
and January 1999); on other occasions, the diagnosis of PTSD 
was confirmed and linked to his in-service stressors (see, 
e.g., VA hospitalization records from June to September 1994, 
December 1994 psychiatric examination report from W. 
Townsend, M.D., VA psychiatric treatment in September 1999).

At a November 2000 Travel Board hearing, the veteran 
testified that, although he was a cook for a short time in 
Vietnam, his primary specialty there was chemical weapons 
specialist; he was also a heavy vehicle operator and 
performed guard duty (in combat situations) at his base; as a 
driver, he took part in numerous missions transporting people 
and other cargo to and from different locations.  On one 
occasion in about February 1967, he and a Vietnamese 
accompanying him were reportedly transporting weapons and 
munitions; the veteran believed that the man tried to 
sabotage the mission by misleading him; he shot and killed 
the man but did not report the incident to the authorities 
because he was afraid of the consequences (at the hearing, 
the veteran submitted a written statement describing the 
incident in which he allegedly shot and killed a Vietnamese 
while transporting ammunition).

Based on a review of the foregoing, the Board finds that 
service connection for PTSD is warranted.  Although the 
veteran's service records do not unequivocally document his 
individual combat participation and do not verify the 
occurrence of his claimed stressors, the records show that he 
participated in the Vietnam Counteroffensive Phase II and was 
awarded several decorations suggesting he may in fact have 
been in combat.  Also, the April 1997 USASCRUR report 
indicates that the base at Long Binh (where he was stationed 
during his Vietnam service) was attacked by the enemy in 
October 1967; the report also confirms his accounts of the 
nature of the duties and missions in which his unit was 
involved (including guard and transportation duties).  
Overall, the accounts provided by the veteran concerning his 
alleged combat exposure are not inconsistent which the 
mission of his unit as documented in the record.  Resolving 
the benefit of the doubt regarding this material issue, the 
Board finds that the veteran did engage in combat as 
contemplated by 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The entirety of the clinical evidence of record documents 
intermittent treatment for various psychological/psychiatric 
symptoms and impairment, as well as polysubstance abuse.  On 
several occasions during such treatment, the examiners 
indicated that the veteran did not meet the diagnostic 
criteria for PTSD and his impairment was related to other 
causes.  However, on several other occasions during post-
service treatment (at VA and private facilities), the 
presence of PTSD was confirmed and linked to his combat-
related stressors in Vietnam.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record supports service 
connection for PTSD.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990); a clear diagnosis of 
PTSD has been made on several occasions, the veteran is 
likely to have been exposed to combat in Vietnam, at least 
some of his reported stressors are combat-related and not 
inconsistent with circumstances, conditions, or hardships of 
his service, and a link between PTSD and service is shown by 
competent evidence.


ORDER

Service connection for PTSD is granted.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).  

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 C.F.R. § 5103A(d)).  

The veteran claims entitlement to service connection for 
peripheral neuropathy (primarily involving the lower 
extremities), suggesting that such disability developed as a 
result of his Agent Orange exposure in Vietnam.  

In this case, the evidence shows that the veteran's military 
occupational specialty in Vietnam was chemical equipment 
repairman, which is not inconsistent with his reports of 
repeated and extensive exposure to various toxins including 
Agent Orange.  At his November 2000 Travel Board hearing, he 
testified, in pertinent part, that he was often sick in 
Vietnam, requiring medical attention, following the handling 
of Agent Orange; his service medical records document 
treatment for symptoms including nausea and vomiting in March 
1967.  

Post-service clinical evidence documents intermittent 
treatment for a multitude of symptoms and impairment, 
including pain and numbness of the legs and fingers.  
Although peripheral neuropathy does not appear to have been 
formally diagnosed during the treatment, a history of 
peripheral neuropathy was indicated during VA outpatient 
treatment in April and September 1999.  Accordingly, the 
Board believes a complete VA medical examination should be 
performed, including a review of the claims file, to 
determine the nature and origin of any peripheral neuropathy 
which may now be present.  See Suttmann v. Brown, 5 Vet. 
App. 127 (1993).

At his November 2000 Travel Board hearing, the veteran 
testified that he had recurrent symptoms and impairment 
involving his legs since service, noting that he received 
treatment for what he believed to have been peripheral 
neuropathy at the Arlington Memorial Hospital within a year 
after separation from service.  Although some medical records 
from the Arlington Memorial Hospital in Arlington, Texas, are 
in the claims file, the RO should make an attempt to obtain 
any additional records from that facility, as requested 
below.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran names, addresses and approximate 
dates of treatment of medical care 
providers who may have treated him for 
the claimed peripheral neuropathy since 
separation from service.  After any 
necessary authorization is obtained, 
copies of all relevant VA or private 
reports of treatment (not already of 
record) should be secured and added to 
the claims file, particularly copies of 
all available records from the Arlington 
Memorial Hospital in Arlington, Texas.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any peripheral 
neuropathy which may now be present.  The 
complete claims folder must be made 
available to the examiner for review in 
conjunction with the examination; the 
examination report must reflect the 
examiner's review of the claims folder.  
Any testing and/or clinical studies, 
deemed necessary, should be performed.  
The examiner should be asked to provide 
an opinion as to whether it is as likely 
as not that any peripheral neuropathy 
found is related to service, any incident 
occurring therein, and/or any Agent 
Orange exposure.  If any of the foregoing 
cannot be determined, the examiner should 
so state for the record.  A rationale for 
all opinions expressed and conclusions 
reached should be fully explained.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


